                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     July 14, 2021

By ECF
The Honorable Naomi Reice Buchwald
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

         Re:   United States v. Deivy Alexander Artunduaga Ramirez, 18 Cr. 352 (NRB)

Dear Judge Buchwald:

       Pursuant to the Court’s direction, the Government respectfully submits this letter regarding
the conference currently scheduled for July 14, 2021. The Government understands that, in light
of administrative issues, the conference will be adjourned to July 28, 2021.

        Accordingly, the Government respectfully requests that the Court exclude time under the
Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), from July 14, 2021, through the date of the
rescheduled conference. Such additional time will permit counsel for the defendants to continue
to review discovery, and allow further time for discussions among the parties regarding potential
pretrial resolutions in this matter. The Government has conferred with counsel for the defendants,
who consent to the exclusion of time.

  Application granted. The                           Respectfully submitted,
  Court excludes time under the
  Speedy Trial Act through                           AUDREY STRAUSS
  July 28, 2021. See 18 U.S.C.                       United States Attorney
  § 3161(h)(7)(A).                                   Southern District of New York
  SO ORDERED.
                                                By: s/ Jarrod L. Schaeffer
                                                     Alison G. Moe
                                                     Robert B. Sobelman
      Dated:   New York, New York                    Jarrod L. Schaeffer
               July 15, 2021                         Assistant United States Attorneys
                                                     Tel.: (212) 637-2225 / 2616 / 2270

cc:      Donald Yannella, Esq. (via ECF)
         Avraham Moskowitz, Esq. (ECF)
